Title: To Benjamin Franklin from Charles Collins et al., 8 July 1779
From: Collins, Charles
To: Franklin, Benjamin


Sir
pembrook preson July the 8 1779
Wee understand by Capt obrey that you are the gentelman aurthorized to hear & Redress the Complant and Grievances of the amrican presoners wee thearfore make bold to petition to you Sir on this head that you will be So Good as to hear & answer this our petition poor naked & Distitute as we are hear having bin plundred of all our Clothes & money by The Sailors on bord the Culloden officers & men without Distincton a Grat part of us having been taken out Halifax & Rhodisland prison against our will whear Some had been Confined upwords of two years when after being promsd to be Set on Shore again In a merica was broght hear So fair from home Distitute of Evry thing hardly So much Clothes as will Cover our nakedness & as wee are In Such an out of the way place & not a nough prisoners hear for a Cartel thear being only 30 americans hear we Thearfore humbly beg that we may be Removed to Some more Convienient place whear wee may Expect a Speder Release then what at presant appears to us hear: Sir if we Cant be Removed from this place we beg & pray that you will be So kind as to Let us have Some Clothes to Cover our nakedness for if we Should Remain hear another winter we must Suffer Greatly for want of necessary Clothing: & as we hear that thear a Charitable Contribution In London for the Relief of the Distresed americans prisoners we thearfore Humbly beg that you will In Compasson to Distresed of your fallow mortles uise your kind & Genires Afforts That we may have a Shear In this Genires & Benifishet Charity & In So Doing we Shall In Duty bound for you Ever pray In the meantime we Remain Sir your most obeidant humble Sarvents
American PRISONERS
Rote by Charles Collins a presoner at pembrookA letter I Rote to Mr Hudson when I was presner In Wales
